DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 09/08/2022.  Claim 8 has been canceled. Claims 1, 22, and 23 have been amended. Claim 24 has been newly added. Therefore, claims 1-7 and 9-24 are pending and have been addressed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101











1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









2.	Claims 1-7 and 9-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 recites a process, which is a statutory category of invention.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 recites:
“receiving by a user information for an initial destination location for a trip;”, “determining that the initial destination location is unavailable for the trip;”, “identifying one or more attributes of the initial destination location based on the information, wherein the one or more attributes include terms input for the initial destination location by the user;”, “conducting a search for a plurality of suggested locations having attributes in common with the one or more identified attributes;”, “ranking the plurality of suggested locations;”, “generating the plurality of suggested locations based on the ranking;” 
The above limitations describe a series of steps for providing suggested locations for a trip based on information input from a user request which encompasses a commercial interaction (i.e., marketing or sales activities or behaviors, and business relations). The limitations of receiving, determining, identifying, conducting, ranking, generating, involve activities that may be performed on behalf for the user seeking to be transported to a destination. As such, these limitations can be reasonably characterized as falling within the “certain methods of organizing human activity” grouping of abstract ideas.  Thus, the claims recite an abstract idea.   
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “by one or more server computing devices”, “a client computing device”, “display” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
The other additional elements of “transmitting, by the one or more server computing devices, the generated plurality of suggested locations to the client computing device for display” adds insignificant extra-solution activity to the judicial exception, (i.e., data transmission/output), as discussed in MPEP 2106.05(g).
	The other additional elements of “a method of providing suggested locations for a trip using a transportation service” is/are merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “by one or more server computing devices”, “a client computing device”, “display” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05(d)(II), for example, the Symantec, TLI Communications,  OIP Techs, Versata Dev. Group, Inc. court decisions indicated “receiving or transmitting data over a network”, “present[ing] [offers] to potential customers” and “gathering . . . statistics generated during said testing about how the potential customers responded to the offers” are processes that are well-understood, routine, conventional activities that do not make the claims patent eligible.  Therefore, the step of “transmitting” may be considered a computer function that is well-understood, routine, and conventional activities and is fully supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.

8.	Claims 2-7 and 9-24 are dependent of claim 1.
For example, claim 2 recites “wherein the information identifies an item”, claim 3 recites “wherein the information identifies the initial destination location by a business name”, claim 4 recites “wherein the information identifies a type of business”, claim 5 recites “wherein determining that the initial destination location is not available is based on whether the initial destination location is within a service area of the transportation service”, claim 6 recites “wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location.”, claim 7 recites “wherein determining that the initial destination location is not available is based on whether the information is specific enough to identify a particular business location”, claim 9 recites “wherein the one or more attributes are identified by looking up the initial destination location in a location database.”, claim 10 recites “wherein the one or more attributes includes text used in feedback descriptions for the initial destination location.”, “claim 11 recites “wherein the one or more attributes is determined from log data collected by autonomous vehicles.”, claim 12 recites “wherein the ranking is based on the user's current location.”, claim 13 recites “wherein the ranking is based on a future expected location for the user.”, claim 14 recites “identifying the future expected location from calendar information of the user.”, claim 15 recites “wherein the ranking is based on the user's trip history with the transportation service.”, claim 16 recites “wherein the ranking is based on whether the user's trip history indicates that the user has taken a trip to any of the plurality of suggested locations.”, claim 17 recites “wherein the ranking is based on a number of times the user has taken a trip to any of the plurality of suggested locations identified in the user's trip history.”, claim 18 recites “ wherein the ranking is based on whether the user's location history indicates that the user prefers one type of location over another type of location.”, claim 19 recites “wherein the one type of location is a chain business and the another type of location is an independent business.”, claim 20 recites “wherein the ranking is based on an ease of picking up or dropping off passengers at any of the plurality of suggested locations.”, claim 21 recites “wherein the ranking is based on whether any of the plurality of suggested locations include a designated pickup or drop off area.”, claim 22 recites “ wherein generating the plurality of suggested locations includes generating for display an indication of why the initial destination location is unavailable.”, claim 23 recites “wherein generating the plurality of suggested locations includes generating for display an indication of why each of the plurality of suggested locations is provided.” all further describe the information/data necessary to carry out the abstract idea. While some of the limitations may narrow how the abstract idea may be performed, none of the limitations make the claimed invention any less abstract. Claim 24 further recites “in response to the transmitting, receiving from the client computing device, a location of the plurality of suggested locations; and dispatching, by the one or more server computing devices, an autonomous vehicle to the received location.” adds insignificant extra-solution to the judicial exception, i.e., data gathering/transmission. See MPEP 2106.05(g). None of these limitations integrate the judicial exception into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-5, 7, 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2021/0201212) in view of Aula (9,599,477).

With respect to claim 1, Tang discloses 
a method of providing suggested locations for a trip using a transportation service (Figs. 6A and 6B, ¶ 0033, 0069-0086: discloses methods for ranking alternative destination recommendations. The system may include a ridesharing platform that facilitates transportation service by accepting requests for trips.),
the method comprising: 
receiving, by one or more server computing devices, from a client computing device of a user information for an initial destination location for a trip (¶ 0038, 0070, 0079: discloses block 601 includes receiving by a computing server of a ridesharing platform from a terminal device a trip request that comprises a destination.); 
identifying, by the one or more server computing devices, one or more attributes of the initial destination location based on the information (¶ 0049, 0073, 0080: discloses determining one or more features of the initial destination such as a business type of the initial destination and a location of the initial destination.), wherein the one or more attributes include terms input for the initial destination location by the user (¶ 0008-0010, 0049, 0073, 0080: discloses the ridesharing platform may extract various trip information from the trip request to yield a trip purpose category for the trip request); 
conducting, by the one or more server computing devices, a search for a plurality of suggested locations having attributes in common with the one or more identified attributes (¶ 0060, 0086: discloses determining a quantified similarity between the initial destination and alternative destination based on first and second keywords associated with the initial destination and alternate destination.); 
ranking, by the one or more server computing devices, the plurality of suggested locations (¶ 0042, 0044, 0077, 0083: discloses determining a ranking score for each of the alternative destinations. Each trip option to the alternative destinations may be scored based on a weighted sum of various factors.); and 
generating for display, by the one or more server computing devices, the plurality of suggested locations based on the ranking. (¶ 0007, 0042, 0074, 0085: discloses the trip options to the alternative destinations may be ranked first before sent to the rider. Method 600B includes displaying by the computing device of the ridesharing platform at least one of the alternative destinations on the terminal device with a highest score.) and
transmitting, by the one or more server computing devices, the generated plurality of suggested locations to the client computing device for display. (¶ 0042, 0045, 0074, 0085: discloses block 604 includes sending by the computing server to the terminal device the one or more alternate destinations.)
Tang does not explicitly disclose the limitation of determining, by the one or more server computing devices, that the initial destination location is unavailable for the trip
However, Aula is within the same field of endeavor as the claimed invention and is related to maneuvering a user to a destination. (Col. 3:54-66)
determining, by the one or more server computing devices, that the initial destination location is unavailable for the trip (col. 3:54-66, col. 17:1-9: discloses a user may provide a destination location for a trip to a centralized dispatching system via a client computing device.  The destination location may be outside of a service area.  The user may be provided with a proposed destination location as well as other information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tang to include the step of determining that the initial destination location is unavailable for the trip, as disclosed by Aula to achieve the claimed invention.  As disclosed by Aula, the motivation for the combination would have been to better serve the user and provide the user with locations or areas within a service area that are closest, more convenient, or otherwise relevant to the initial destination location. (cols.3-4:54-67) 

With respect to claim 2, the combination of Tang and Aula discloses the method of claim 1, 
wherein the information identifies an item. (¶ 0036, 0038: Tang discloses the trip information includes food.)

With respect to claims 3 and 4, the combination of Tang and Aula discloses the method of claim 1, 
wherein the information identifies the initial destination location by a business name and/or a type of business (¶ 0036, 0038, 0040: Tang discloses a business type of the destination trip request…point of interest locations.)

With respect to claim 5, the combination of Tang and Aula discloses the method of claim 1, 
wherein determining that the initial destination location is not available is based on whether the initial destination location is within a service area of the transportation service. (col. 3:54-66, col. 17:1-9: Aula discloses a user may provide a destination location for a trip to a centralized dispatching system via a client computing device.  The destination location may be outside of a service area.  The user may be provided with a proposed destination location as well as other information.)

With respect to claim 7, the combination of Tang and Aula discloses the method of claim 1, 
wherein determining that the initial destination location is not available is based on whether the information is specific enough to identify a particular business location. (¶ 0050: Tang discloses it may be determined whether the trip purpose belongs to a preset group of categories.  If not, there may be no alternative destination to be offered for the trip.)

With respect to claim 9, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes are identified by looking up the initial destination location in a location database. (¶ 0039-0040: Tang discloses classifying trip purpose categories based on the destination of the trip.)

With respect to claim 10, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes includes text used in feedback descriptions for the initial destination location. (¶ 0051: Tang discloses riders selections may be recorded and accumulated to learn one or more categories in which riders will select the recommendations.)

With respect to claim 11, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes is determined from log data collected by autonomous vehicles. (¶ 0031-0032, 0034: Tang discloses the computing devices may each be associated with one or more autonomous vehicles.  The computing system 102 may communicate with computing devices as a ridesharing platform)

With respect to claim 12, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on the user's current location. (¶ 0055: Tang discloses when the rider specifies an initial origin the platform may automatically recommend origins for the rider to consider.)

With respect to claim 13, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on a future expected location for the user. (¶ 0058, 0061: Tang discloses ranking based on a probability that the rider will choose a trip option to the alternative destination.)

With respect to claim 14, the combination of Tang and Aula discloses the method of claim 13, further comprising, identifying the future expected location from calendar information of the user. (¶ 0059, 0061: Tang discloses the alternative destination candidates may be ranked by temporal and other information, i.e., day of week, hour of day, weather.)

With respect to claim 15, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on the user's trip history with the transportation service. (¶ 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information.)

With respect to claim 16, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on whether the user's trip history indicates that the user has taken a trip to any of the plurality of suggested locations. (¶ 0048, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The information from historical trips includes travel frequency to the destination.)

With respect to claim 17, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on a number of times the user has taken a trip to any of the plurality of suggested locations identified in the user's trip history. (¶ 0048, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The information from historical trips includes travel frequency to the destination on weekdays and travel frequency to the destination on weekends.)
With respect to claim 18, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on whether the user's location history indicates that the user prefers one type of location over another type of location. (¶ 0048, 0052, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The one or more alternative destination candidates may be generated by the rider’s preference.)

With respect to claim 19, the combination of Tang and Aula discloses the method of claim 18, 
wherein the one type of location is a chain business (¶ 0036, 0038, 0061: Tang discloses a destination…assuming the rider’s initial destination is “McDonald’s”) and the another type of location is an independent business. (¶ 0036, 0038: discloses point of interest locations)

With respect to claim 20, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on an ease of picking up or dropping off passengers at any of the plurality of suggested locations. (¶ 0042, 0046: Tang discloses recommending the one or more alternative destinations to the rider’s computing device. The ranking of trip options to alternative destinations may be based on carpool matching probabilities.  For example, the recommended destinations may have a higher carpool matching rate than the initial destination)
With respect to claim 21, the combination of Tang and Aula discloses the method of claim 15,
wherein the ranking is based on whether any of the plurality of suggested locations include a designated pickup or drop off area. (¶ 0059, 0061: Tang discloses the alternative destination candidates may be ranked by attributes of the alternative destination) 

With respect to claim 22, Tang discloses the method of claim 1, 
wherein generating the plurality of suggested locations  (¶ 0074, 0085: discloses block 604 includes sending by the computing server to the terminal device the one or more alternate destinations. Method 600B includes displaying by the computing device of the ridesharing platform at least one of the alternative destinations on the terminal device with a highest score.)
Tang does not explicitly disclose generating for display an indication of why the initial destination location is unavailable.
However, Aula discloses:
providing for display an indication of why the initial destination location is unavailable (col. 3:54-67: discloses the user may be provided with a proposed alternative destination location as well as other information such as that the location “is too far away” and “the service is not available” in order to better serve the user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Tang to include the step of providing for display an indication of why the initial destination location is unavailable, as disclosed by Aula to achieve the claimed invention.  As disclosed by Aula, the motivation for the combination would have been to better serve the user and provide the user with locations or areas within a service area that are closest, more convenient, or otherwise relevant to the initial destination location. (cols.3-4:54-67) 
 
With respect to claim 23, the combination of Tang and Aula discloses the method of claim 1, 
wherein generating the plurality of suggested locations includes generating for display an indication of why each of the plurality of suggested locations is provided. (¶ 0029: Tang discloses recommending alternative destinations to a user according to the user’s trip request.  Recommending alternative destinations may be beneficial because the recommended alternative destinations may provide new experiences.  ¶ 0030: discloses the alternative destination recommendation method may provide metrics like monetary cost and travel time of the alternative trips to help riders make better decisions.)

With respect to claim 24, Tang does not explicitly disclose the method of claim 1 further comprising:
However, Aula discloses:
in response to the transmitting, receiving from the client computing device, a location of the plurality of suggested locations (col. 3:54-67: discloses the technology relates to autonomous vehicle for maneuvering a user or passenger to a destination. The user may be provided with proposed destination location as well as other information.  col. 16:62-67: discloses when the user is satisfied, he or she may confirm the destination location. This information may then be sent to the server computing devices 210. Col. 17:1-18: discloses once the destination location is confirmed.); and
dispatching, by the one or more server computing devices, an autonomous vehicle to the received location (col. 16:62-67: discloses this information may then be sent to the server computing devices 210 and relayed to an autonomous vehicle that will be dispatched to the location.)
As can be seen from the background col. 1:16-21 of Aula receiving destination input from a passenger seeking to travel to a destination was known in the prior art and previously performed using autonomous vehicles which upon input maneuvers itself to the destination. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods recommending an alternative destinations of Tang to include the additional steps of in response to the transmitting, receiving from the client computing device, a location of the plurality of suggested locations; dispatching, by the one or more server computing devices, an autonomous vehicle to the received location as disclosed by Aula to achieve the claimed invention. As disclosed by Aula, the motivation for the combination would have been for providing the benefit of the availability of services of autonomous vehicles to users who request destination locations and providing a higher confidence that he or she will be dropped off at their desired location. (col. 5:1-23)

12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Aula in further view of Bourque (2010/0168994).

With respect to claim 6, the combination of Tang and Aula does not explicitly disclose the method of claim 1, 
However, Bourque is within the same field of endeavor of the claimed invention and is related to a navigation system that generates search query results based upon travel related information and contextual information. (abstract)
wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location. (¶ 0012: discloses the historical database 16 can include previous destination specific information, which can affect the ranking and prioritization of that particular result. By example, the operating hours of a previously visited business is stored in the database 16. If the search query is performed outside of the business' operating hours, or the estimated time of travel to the destination added to query time would be outside of the operating hours, then the destination is given a lower rank or removed from the results completely.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung and Aula, to include the step for wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location, as disclosed by Bourque to achieve the claimed invention.  As disclosed by Bourque, the motivation for the combination would have been to remove the business from the results completely which provides an advantage of enhanced search results related to the point of interest. (¶ 0002, 0012)

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Applicant respectfully submits that independent claim 1, as amended, is distinguishable from the above-identified groups of the abstract ideas because they do not recite any of the above-identified groups of the abstract ideas. Specifically, amended claim 1 recites a step of transmitting, by the one or more server computing devices, the generated plurality of suggested locations to the client computing device for display, which cannot be reasonably characterized as falling within a certain methods of organizing human activity. Amended claim 1 is clearly outside of the realms of "mathematical concepts", "certain methods of organizing human activity", and "mental processes" defined in the Revised Guidance. Thus, Applicant respectfully submits that the claimed invention is not an abstract idea and is directed to statutory subject matter.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and maintains the amendments to claim 1 discussed above do not change the previous analysis or make the claimed invention any less abstract. In the present rejection the specific limitations of the claim have been identified that recite an abstract idea of “providing suggested locations for a trip based on information input from a user request” and the analysis explains why the claim limitations fall within the certain methods of organizing human activity grouping. Contrary to the remarks, the additional element of transmitting, by the one or more server computing devices, the generated plurality of suggested locations to the client computing device for display would be considered under Prong 2 of the analysis. In this case, this step may be considered an additional element that recites insignificant post solution activity. Adding the final step of transmitting the generated suggested locations to a process that only recites identifying and ranking suggested locations does not add a meaningful limitation to the claimed invention.  See MPEP 2106.05(g) – as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept.  For these reasons, the rejections under 101 are being maintained.
Applicant further argues “Moreover, even assuming arguendo that the claimed invention is an abstract idea, Applicant respectfully submits that the claimed invention is not a judicial exception under the second prong of Step 2A because the claimed invention has been integrated into a practical application. Specifically, as stated above, amended claim 1 recites a step of transmitting, by the one or more server computing devices, the generated plurality of suggested locations to the client computing device for display, which is a practical application. As such, as laid out in the Revised Guidance, after considering claim 1 as a whole, Applicant respectfully submits that amended claim 1 is directed to features that are "significantly more" and "practical application" of suggesting destination locations for a trip using a transportation service. Thus, the claimed invention is not a judicial exception and is clearly directed to the statutory subject matter. Thus, Applicant respectfully submits that claims 1-23 are directed to statutory subject matter under 35 U.S.C. § 101. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection of claims 1-23 pursuant to 35 U.S.C. § 101.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05(f) indicates use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  Under Prong 2 of Step 2A in the rejection, the Examiner considered the claim as a whole in evaluating whether the judicial exception is integrated into a practical application. For the example, the Examiner determined that claim 1 does not involve improvements to the functioning of a computer or to any other technology or technical field and does not apply or use the abstract idea in some other meaningful way beyond generally linking the used of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “In the Office Action, the Examiner cites Tang for the features recited in original claim 8. 
However, Applicant submits that Tang does not teach or suggest the aforementioned features originally recited in claim 8 and now recited in claim 1. 
As best understood, Tang relates to system and method for ranking alternative destination recommendations for a user of a ridesharing platform according to the user's trip request. (See Tang at Abstract and paragraph [0029].) On page 10 of the Office Action, the Examiner cites paragraphs [0073] and [0080] of Tang for the aforementioned features recited in amended claim 1. However, while paragraphs [0073] and [0080] of Tang describe that one or more alternative destinations may be determined based on the features of the initial destination provided by the rider, Applicant respectfully submits that nothing in the cited paragraphs of Tang discloses or suggests "identifying, by the one or more server computing devices, one or more attributes of the initial destination location based on the information, wherein the one or more attributes include terms input for the initial destination location by the user," as recited in amended claim 1. In fact, the cited paragraphs of Tang do not mention the terms input provided by the user at all.” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the Tang reference teaches the amended limitations as claimed. Tang teaches in at least (¶ 0008-0010, 0049, 0073, 0080: determining one or more features of the initial destination such as a business type of the initial destination and a location of the initial destination…the ridesharing platform may extract various trip information from the trip request to yield a trip purpose category for the trip request)
	Contrary to the remarks, the identified attributes recited in claim 1 are not distinguishable from the identified features taught in Tang. For example, the citations from the Tang reference identify the one or more features such as a business type from the information submitted in the user request. Tang further explains that various trip information is extracted from the trip request input by the user to determine a purpose for the trip.  Therefore, the Tang reference evidences extracting and determining features such as the business type and various information from a user’s request was known in the state of the art and previously performed when ranking alternative destination recommendations for a user, thus the cited prior art meets the limitations as claimed. For these reasons, the rejections under 103 are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EHRIN L PRATT/Examiner, Art Unit 3629  
                                                                                                                                                                                                     /LYNDA JASMIN/                                                                                              Supervisory Patent Examiner, Art Unit 3629